DETAILED ACTION
	This Office action is based on the amendments filed April 15, 2022 for application 15/968,045.  Claims 1, 8, 9, 15, and 16 have been amended; claims 1-3 and 5-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites the limitation “wherein the mouthpiece further comprises a parabolic shape such that the interior surface rests on the user’s face”.  However, this limitation is inconsistent with the limitations recited in claim 15 which recite “an interior surface adapted to contact the user’s dental arch”.  Since claim 16 is requiring the interior surface to be adapted to rest on the user’s face, it does not include the limitations of claim 15 which require the interior surface to be adapted to contact the user’s dental arch.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8-10, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samelson (US 4,304,227).
Regarding claim 1, Samelson discloses a dental appliance (anti-snoring device 10) for alleviating snoring and other sleep disorders comprising a mouthpiece (body means 12) including two substantially semicircular components (troughs 18, 20) together forming a base with a surface (front walls of troughs 18, 20) adapted to fit inside a user’s mouth within the confines of a user’s upper and lower lips (Fig. 1), wherein the surface (18, 20) of the mouthpiece (12) is defined by an exterior surface (anterior surface of front walls of troughs 18, 20) adapted to contact an interior of the user’s upper and lower lips (Fig. 1) and an interior surface (posterior surface of front walls of troughs 18, 20) adapted to contact the user’s dental arch (teeth 58, 60), and a tongue sleeve (tongue-receiving socket 14) attached to the mouthpiece (12), wherein the tongue sleeve (14) includes a semi-spherical component comprising a concaved cavity having an interior concaved surface devoid of openings (Figs. 1-2; column 3, lines 31-36 & 54-68; column 4, lines 1-2; column 5, lines 6-17).
Regarding claim 2, Samelson discloses that the tongue sleeve (14) is integral with the mouthpiece (12) (Figs. 1-2; column 3, lines 65-66).
Regarding claim 5, Samelson discloses that the exterior surface and the interior surface are completely smooth (Figs. 1-2).
Regarding claim 6, Samelson discloses that the tongue sleeve (14) utilizes a light suction to adjoin the tongue to the tongue sleeve (14) (column 5, lines 6-12).
Regarding claim 8, Samelson discloses that the mouthpiece (12) is curved to fit inside the user’s mouth (Figs. 1-2; column 3, lines 54-64).
Regarding claim 9, Samelson discloses a dental appliance (anti-snoring device 10) for alleviating snoring and other sleep disorders comprising a mouthpiece (body means 12) including two substantially semicircular components (troughs 18, 20) together forming a base with a surface (front walls of troughs 18, 20) adapted to fit inside a user’s mouth within the confines of the user’s upper and lower lips (Fig. 1), wherein the surface (18, 20) of the mouthpiece (12) is defined by an exterior surface (anterior surface of front walls of troughs 18, 20) adapted to contact an interior of the user’s upper and lower lips and an interior surface (posterior surface of front walls of troughs 18, 20) adapted to contact the user’s dental arch (teeth 58, 60), and a tongue sleeve (tongue-receiving socket 14) situated between a maxillary region (trough 18) and a mandibular region (trough 20) of the surface of the mouthpiece (12), wherein the tongue sleeve (14) includes a semi-spherical portion comprising a concaved cavity including an interior concaved surface devoid of openings for securely receiving a tip portion of the user’s tongue (Figs. 1-2; column 3, lines 31-36 & 54-68; column 4, lines 1-2; column 5, lines 6-17).
Regarding claim 10, Samelson discloses that the tongue sleeve (14) is integral with the mouthpiece (12) (Figs. 1-2; column 3, lines 65-66).
Regarding claim 12, Samelson discloses that the surface of the mouthpiece (12) is completely smooth (Figs. 1-2).
Regarding claim 13, Samelson discloses that the tongue sleeve (14) utilizes a light suction to adjoin the tongue to the tongue sleeve (14) (column 5, lines 6-12).
Regarding claim 15, Samelson discloses a dental appliance (anti-snoring device 10) for alleviating snoring and other sleep disorders comprising a mouthpiece (body means 12) comprising two substantially semicircular components (troughs 18, 20) together forming a base with a region (front walls of troughs 18, 20) adapted to fit inside a user’s mouth within the confines of the user’s upper and lower lips (Fig. 1), the region (18, 20) of the mouthpiece (12) including a completely smooth exterior surface (anterior surface of front walls of troughs 18, 20) and a completely smooth interior surface (posterior surface of front walls of troughs 18, 20), wherein the surface of the mouthpiece (12) is defined by an exterior surface (anterior surface of front walls of troughs 18, 20) adapted to contact an interior of the user’s upper and lower lips and an interior surface (posterior surface of front walls of troughs 18, 20) adapted to contact the user’s dental arch (teeth 58, 60), and a tongue sleeve (tongue-receiving socket 14) situated between the exterior surface and the interior surface, wherein the tongue sleeve (14) includes a semi-spherical portion comprising a concaved cavity including an interior concaved surface devoid of opening adapted to securely receive a tip portion of a user’s tongue (Figs. 1-2; column 3, lines 31-36 & 54-68; column 4, lines 1-2; column 5, lines 6-17).
Regarding claim 16, Samelson discloses that the mouthpiece (12) further comprises a parabolic shape (curved front plate 16) such that the interior surface thereof is capable of resting on the user’s face (Fig. 1; column 3, lines 51-54).
Regarding claim 17, Samelson discloses that the tongue sleeve (14) is integral with the mouthpiece (12) (Figs. 1-2; column 3, lines 65-66).
Regarding claim 19, Samelson discloses that the tongue sleeve (14) utilizes a light suction to adjoin the tongue to the tongue sleeve (14) (column 5, lines 6-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samelson as applied to claims 1, 9, and 15 above, in view of Robertson et al. (US 7,073,506).
Samelson discloses the invention substantially as claimed, as described above, but fails to teach that the tongue sleeve protrudes forward from an anterior end of the mouthpiece.
Robertson discloses a dental appliance for alleviating snoring and other sleep disorders comprising a mouthpiece (upper and lower tabs 8+9) and a tongue sleeve (bulb portion 2 + entry portion 3 + neck portion 4) attached to the mouthpiece (8+9), wherein the tongue sleeve (2+3+4) protrudes forward from an anterior end of the mouthpiece (8+9) (Figs. 1-5; column 2, lines 44-46 & 60-61; column 3, lines 1-6).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dental appliance taught by Samelson such that the tongue sleeve protrudes forward from an anterior end of the mouthpiece as taught by Robertson for the purpose of enabling the tongue sleeve to be squeezed to apply negative pressure within the device and to assist in retaining the user’s tongue.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samelson as applied to claims 1, 9, and 15 above, in view of Gardy (US 4,676,240).
Samelson discloses the invention substantially as claimed, as described above, but fails to teach that the tongue sleeve utilizes a gentle clamp to adjoin the tongue to the tongue sleeve.
Gardy discloses a dental appliance (tongue holding device 10) for alleviating snoring and other sleep disorders comprising a mouthpiece (protruding ridges 30, 32) and a tongue sleeve (tongue receiving vacuum chamber 14) attached to the mouthpiece (30+32), wherein the tongue sleeve (14) utilizes a gentle clamp to adjoin the tongue to the tongue sleeve (14) (Figs. 1-2; column 2, lines 60-68; column 3, lines 10-12, 15-18, & 29-33).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dental appliance taught by Samelson such that the tongue sleeve is configured to utilize a gentle clamp to adjoin the tongue to the tongue sleeve as taught by Gardy for the purpose of aiding in maintaining the vacuum seal of the tongue sleeve on the user’s tongue.

Response to Arguments
Applicant’s arguments filed April 15, 2022 have been considered but are moot because they do not apply to the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/22/2022